VIA ECF
 The Honorable Nina Gershon                                                                                                                                                            June 3, 2021
  United States District Judge
 The Honorable Roanne L. Mann
  United States Magistrate Judge
 United States District Court
  for the Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201


Re:           Joint Status Report: Suffolk County Water Authority v. The Dow Chemical Co. et al.,
              No. 2:17-cv-6980-NG-RLM, and Related Cases

Dear Judge Gershon and Judge Mann:

On behalf of all 32 Parties in the referenced cases, we write to provide this joint status report
pursuant to the Court’s March 19, 2021 Case Scheduling Order. (ECF 171). Consistent with the
status report provided to Judge Mann on May 27, 2021 (ECF 179), the Parties also provide an
update on their ongoing discussions regarding Defendants’ motions to compel (ECF 173, 174).

I.            Party Document Discovery

As the Court is aware, the Parties have provided rolling productions of documents since November
2019. On March 19, 2021, the Court set a deadline for “Substantial Completion of Party Document
Discovery (outstanding requests)” for March 31, 2012 (ECF 171). The Parties currently dispute
the adequacy of some of those productions and are continuing to confer to resolve these issues,
including those discussed before Judge Mann at the May 20 motion to compel hearing regarding
certain categories of Plaintiffs’ document productions.

The following describes the categories of Plaintiffs’ documents that are still at issue, including
updates from the Parties’ May 27 status report and the continued efforts to resolve the remaining
disputes.

Emails. Plaintiffs are still reviewing emails for production and privilege. Specifically, SCWA is
reviewing a universe of approximately 200,000 potentially privileged emails. At present, Sher
Edling, counsel for 24 other Plaintiffs, estimates that it has collected, or will collect, from these
Plaintiffs approximately 100,000 emails and will review them for relevance and privilege. NYAW
has approximately 29,000 potentially privileged documents, consisting of emails and their
attachments, to review for relevance and privilege, and will by June 4 provide Defendants with a
date for completion of the review and supplemental production of any non-privileged, responsive
documents. Hicksville has over 11,600 emails to review from prior collections, and is in the
process of making additional collections of emails and recent documents, which will need to be
reviewed. Hicksville will make a rolling production beginning tomorrow, June 4. The remaining
non-SCWA Plaintiffs are determining the amount of additional, non-duplicative emails that will
                                                                                            A T T O R N E Y S A T L AW

                                                                                              _________
                                        JOEL A. BLA NC HET              P ART NER D I R E C T 7 1 6 8 4 7 7 0 5 0 J B L A N C HE T @ P H I L L I P S L Y T L E . C O M
                                                                                              _________
        O NE C A N A L S I D E 1 2 5 M A I N S T R E E T B U F F A L O , NE W YO R K 1 4 2 0 3 - 2 8 8 7 P H O N E ( 7 1 6 ) 8 4 7 - 8 4 0 0 F AX ( 7 1 6 ) 8 5 2 - 6 1 0 0 | P H I L L I P S L YT L E . C O M

      N E W YO R K : AL B A N Y , B U F F AL O , C H A U T A U Q U A , G AR D E N C I T Y , N E W Y O R K , R O C HE S T E R | W A S H I N G T O N , D C | C A NA D A : W A T E R L O O R E G I O N
Hon. Nina Gershon
Hon. Roanne L. Mann
June 3, 2021
Page 2

be reviewed as part of the Plaintiffs’ ongoing supplemental collections. Plaintiffs have made
various proposals regarding the remaining production of emails to allow for sufficient time
between completing these productions and the beginning of depositions for certain Plaintiffs.

The Parties are continuing their discussions about the overall review and potential production of
emails at issue, including, potentially, email cutoff dates, the time it will take to review and produce
the remaining volumes, and ways to possibly streamline this process. Plaintiffs have already
committed substantial additional reviewer resources to expedite the completion of document
production, and Defendants have committed to work with Plaintiffs where possible to streamline
the processes and volumes remaining to be reviewed and produced. The Parties will have a follow-
up meet-and-confer on these issues next week.

SCWA’s groundwater testing databases. At the direction of Judge Mann, the Parties and their
technical representatives have conferred twice since May 20 to determine whether and how
SCWA’s databases could be produced. Those discussions were productive. The Parties
determined that SCWA is able to produce the relevant databases by remotely exporting them to a
cloud-based server. SCWA has started this process, and after addressing certain technical
challenges, has completed two of the three exports. The Parties expect that process to be concluded
this week.

In addition, SCWA is searching for and has agreed to produce any technical documentation—to
the extent it exists—related to its databases that Defendants’ technical specialists requested.
Assuming no substantial technical issues are encountered, the Parties expect production of these
materials to be complete within the next week. The Parties have agreed to try to resolve any
technical issues they may encounter in this process.

Drinking water distribution models. The Parties’ technical specialists conferred to determine
whether and how the Plaintiffs with distribution models can produce them to Defendants, and
determined that doing so appears feasible. Plaintiffs SCWA, Carle Place, Jericho, Mineola, and
Port Washington produced distribution modeling files on June 2. Barring any technical hurdles,
the remaining Plaintiffs with distribution models in the possession of their third party consultant,
H2M (Bethpage, Garden City Park, Hicksville, Huntington/Dix Hills, Manhasset-Lakeville,
Plainview, Roslyn, South Farmingdale, and Western Nassau) intend to produce their distribution
modeling files by tomorrow, June 4. H2M has advised Plaintiffs’ counsel that this process is taking
somewhat longer than expected and will provide further updates if necessary. NYAW, which uses
modeling software that is different from the other Plaintiffs’ software, has also agreed to produce
its distribution modeling files, and expects to do so by June 11.

Groundwater models. Plaintiffs have provided Defendants with information sufficient for
Defendants to determine whether the groundwater models at issue are either duplicative of
materials previously produced by third-parties, or otherwise not of sufficient significance to pursue
further. The Parties anticipate they can resolve any dispute over these issues by stipulation within
the next week.

Investigatory documents. Subject to their ongoing privilege review and supplemental
collections, Plaintiffs believe they have produced all non-privileged “investigatory” documents
Hon. Nina Gershon
Hon. Roanne L. Mann
June 3, 2021
Page 3

relating to their investigation of dioxane in various wells. SCWA has agreed to run targeted
searches for well radius reports that may be subject to privilege review and to prioritize those for
productions. As before, SCWA has advised that it does not have historic “investigatory”
documents pertaining to TCA. The other Plaintiffs will also prioritize production of any well
radius reports that may be in the privilege queue to the extent there are any. Plaintiffs anticipate
producing any such reports currently subject to privilege review by June 14. Plaintiffs have
advised Defendants that they do not believe any other “investigatory” documents exist and are in
the process of confirming this. Hicksville has advised Defendants that to the extent other
“investigatory” documents exist, they are subject to ongoing privilege review and only non-
privileged documents will be produced.

Well files. The 24 Plaintiffs other than SCWA that are represented by Sher Edling have agreed to
produce digitized well permits and water supply applications pertaining to wells contaminated with
dioxane that remain outstanding by June 14. The Parties are conferring on the timing of production
of these documents that may exist only in hard copy.

SCWA has agreed to produce any outstanding digitized water supply applications and well permits
by June 4. Following review of these documents, and to the extent Defendants still believe they
need additional “well files” from SCWA, SCWA has agreed to determine what those “well files”
might be and the potential volumes of those files.

NYAW believes it has produced the requested well information that is in its possession, custody
and control, but has committed to review the production, search again for additional well file
documents, and to supplement its production with any additional documents that are located by
June 30.

Hicksville has committed to producing well permit documents in its possession by June 4, together
with updated water quality and testing data, and historical pumpage reports. The Parties have also
agreed to cooperate to prioritize the production of “well files,” and to find other ways (e.g., making
original files available for Defendants’ on-site review) to provide Defendants with access to the
information they seek in a prompt manner if necessary.

Well Lists. Plaintiffs SCWA, Water Authority of Great Neck North, and South Farmingdale have
each provided updated lists of wells with dioxane detections. The remaining Plaintiffs are
confirming that the lists of affected wells they provided in their fact sheet responses remain
accurate and will provide Defendants with any updates by June 9. NYAW has already provided
Defendants with an update on affected wells based on the most recent sampling data and will be
supplementing its document productions to provide information on the newly identified impacted
wells. Plaintiffs have agreed to update those lists to the extent necessary. Hicksville has advised
Defendants that its list of affected wells has not changed.

II.    Third-Party Discovery

Collectively, the Parties have served a total of 50 document subpoenas or FOIA requests on third-
parties, which has resulted in the production of approximately 190,000 third-party documents.
Hon. Nina Gershon
Hon. Roanne L. Mann
June 3, 2021
Page 4

As part of this process, the Parties have spent considerable time conferring with the New York
Department of Environmental Conservation and the Environmental Protection Agency.
Defendants believe these agencies may have a large volume of documents relating to
environmental remediation sites on Long Island and, in turn, information relating to Plaintiffs’
wells at issue. While the Parties have worked cooperatively with these agencies over the last year,
progress has been slow. The reasons these agencies have offered for their limited production
include the volume of documents at issue, COVID-related constraints, and the agencies’
competing priorities. These agencies have stated they will continue to produce responsive
documents over the coming months. If necessary, the Court may be presented with a motion
seeking to order speedier document productions from the agencies.

In addition to document subpoenas, Plaintiffs have served a third-party deposition subpoena on
Pride Solvents & Chemical Co., Inc., which was a distributor of chemical products on Long Island
and has historically bought and sold some of the products at issue to various customers over the
years. By agreement of the Parties and Pride, and to avoid multiple depositions of the same parties,
the deposition of Pride has been postponed until sometime in the first two weeks of August,
following the deadline to add third-party defendants. Plaintiffs also have served third-party
subpoenas seeking documents from numerous of Defendants’ customers and other distributors.
Defendants have not issued any such subpoenas.

III.   Plaintiffs’ Interrogatory Responses

Defendants believe that a dispute relating to their motion to compel still exists between Defendants
and most of the Plaintiffs regarding responses to the two-part interrogatory Defendants served
asking Plaintiffs to identify, for each well at issue, the known or suspected source of the dioxane
contamination. NYAW has agreed to supplement its interrogatory response to include additional
wells at issue and known or suspected sources of contamination. The remaining Plaintiffs have
conveyed to Defendants that they have produced documents from which Defendants can identify
potential (intermediary) sources as readily as Plaintiffs, and therefore, do not currently intend to
amend their responses. Plaintiffs have reiterated that to the extent applicable, Plaintiffs will of
course supplement their responses pursuant to the Federal Rules. Hicksville has agreed to
reconsider whether it will amend its response and will advise Defendants of its decision by
tomorrow, June 4. The Parties continue to engage in conversations to try to resolve this dispute
without further involvement of the Court. If they are unable to do so, they will promptly seek the
Court’s intervention.

IV. Plaintiff-Only Statement

The Defendants added the Defendant-Only Statement below 25 minutes before the filing deadline
of this submission. The content below is not accurate. Plaintiffs have provided volumes of
documents left for review, as indicated above, and have committed to identifying volumes of
supplemental collections as they occur. Plaintiffs have proposed several methods to narrow the
Hon. Nina Gershon
Hon. Roanne L. Mann
June 3, 2021
Page 5

volume of the documents left to review, and Defendants have not responded to their proposals.
The Parties are continuing to confer regarding ways to streamline the volume of documents.1

V. Defendant-Only Statement

Because Plaintiffs have refused to include the following facts in a joint submission, they are
provided solely by Defendants.

Of the 4.5 million pages of documents Plaintiffs have produced in this case since November 2019,
Plaintiffs produced approximately 4 million pages (almost 90%) between March 19, 2021 and the
March 31, 2021 deadline for “Substantial Completion of Party Document Discovery (outstanding
requests)” set by the Court (ECF 171).

Despite this document dump, Plaintiffs have admitted that their productions still remain
incomplete. Defendants have asked Plaintiffs on many occasions to provide an estimate of the
volume of emails, investigatory documents and well files Plaintiffs still need to collect, review or
produce. Defendants have also asked Plaintiffs to estimate how long it will take Plaintiffs to
complete this work. Plaintiffs (other than NYAW) have refused to provide this information.

                                            *        *        *

The Parties continue their efforts to resolve these issues. The Parties also have agreed to provide
Judge Mann with a further brief update on the status of open issues on or before June 18, 2021.

The Parties are available to discuss the issues set forth above, or any other issues, at the Court’s
convenience.

Respectfully submitted,


       /s/ Joel A. Blanchet                              STEPHANIE D. BIEHL
    JOEL ALAN BLANCHET                                   stephanie@sheredling.com
    jblanchet@phillipslytle.com                          MATTHEW K. EDLING
    ANDREW P. DEVINE                                     matt@sheredling.com
    adevine@phillipslytle.com                            VICTOR M. SHER
    PHILLIPS LYTLE LLP                                   vic@sheredling.com
    One Canalside                                        KATIE H. JONES
    125 Main Street                                      katie@sheredling.com
    Buffalo, NY 14203                                    SHER EDLING LLP
    (716) 847-7050                                       100 Montgomery St. Suite 1410
                                                         San Francisco, CA 94104
    KEVIN T. VAN WART                                    (628) 231-2500

1
 Defendants’ last-minute edits adding the Defendant-Only Statement do not apply to all Plaintiffs, if it
even applies to any.
Hon. Nina Gershon
Hon. Roanne L. Mann
June 3, 2021
Page 6

    kevinvanwart@kirkland.com                       Attorneys for Plaintiffs2
    NADER R. BOULOS
    nboulos@kirkland.com                            SCOTT MARTIN
    KIRKLAND & ELLIS LLP                            smartin@hausfeld.com
    300 North LaSalle                               JEANETTE BAYOUMI
    Chicago, IL 60654                               jbayoumi@hausfeld.com
    (312) 862-2000                                  HAUSFELD LLP
    Attorneys for Defendant The Dow Chemical        33 Whitehall St., 14th Floor
    Company                                         New York, NY 10004
                                                    (646) 357-1100

                                                    RICHARD S. LEWIS
                                                    rlewis@hausfeld.com
    ROBB W. PATRYK                                  HAUSFELD LLP
    robb.patryk@hugheshubbard.com                   1700 K Street, NW, Suite 650
    FARANAK SHARON TABATABAI                        Washington, DC 20006
    fara.tabatabai@hugheshubbard.com                (202) 540-7200
    HUGHES HUBBARD & REED LLP
    One Battery Park Plaza                          KATIE R. BERAN
    New York, NY 10004                              kberan@hausfeld.com
    (212) 837-6000                                  HAUSFELD LLP
    Attorneys for Defendant Ferro Corporation       325 Chestnut Street, Suite 900
                                                    Philadelphia, PA 19106
    STEPHEN C. DILLARD, pro hac vice                (215) 985-3270
    steve.dillard@nortonrosefulbright.com           Attorneys for Plaintiff Suffolk County
    NORTON ROSE FULBRIGHT US LLP                    Water Authority
    1301 McKinney, Suite 5100
    Houston, Texas 77010                            FRANK R. SCHIRRIPA
    (713) 651-5151                                  fschirripa@hrsclaw.com
                                                    MICHAEL A. ROSE
    FELICE B. GALANT                                mr@hachroselaw.com
    felice.galant@nortonrosefulbright.com           HILLARY M. NAPPI
    NORTON ROSE FULBRIGHT US LLP                    hnappi@hrsclaw.com
    1301 Avenue of the Americas                     HACH ROSE SCHIRRIPA &
    New York, NY 10019                              CHEVERIE, LLP
    (212) 318-3000                                  112 Madison Avenue - 10th Floor
    Attorneys for Defendant Vulcan Materials        New York, New York 10016
    Company                                         (212) 213-8311

    MEGAN R. BRILLAULT                              J. NIXON DANIEL, III
    mbrillault@bdlaw.com                            jnd@beggslane.com
    DANIEL M. KRAININ                               MARY JANE BASS

2   The Sher Edling firm represents all Plaintiffs in these related cases except Plaintiffs New York
    American Water (19-cv-2150) and Hicksville Water District (19-cv-5632).
Hon. Nina Gershon
Hon. Roanne L. Mann
June 3, 2021
Page 7

 dkrainin@bdlaw.com                          mjb@beggslane.com
 PAULA J. SCHAUWECKER                        BEGGS & LANE, RLLP
 pschauwecker@bdlaw.com                      501 Commendencia Street
 BEVERIDGE & DIAMOND P.C.                    Pensacola, FL 32502
 477 Madison Avenue                          850-469-3306
 15th Floor
 New York, NY 10022                          T. ROE FRAZER, II
 212-702-5400                                roe@frazer.law
 Attorneys for Defendant Shell Oil Company   THOMAS ROE FRAZER, III
                                             trey@frazer.law
                                             W. MATTHEW PETTIT
                                             mpettit@frazer.law
                                             FRAZER PLC
                                             30 Burton Hills Blvd., Suite 450
                                             Nashville, TN 37215
                                             615-647-0987
                                             Attorneys for Plaintiff New York American
 DAVID J. LENDER                             Water Company, Inc.
 david.lender@weil.com                       PAUL J. NAPOLI
 JED PAUL WINER                              pnapoli@nsprlaw.com
 jed.winer@weil.com                          LILIA FACTOR
 WEIL, GOTSHAL & MANGES, LLP                 lfactor@napolilaw.com
 767 Fifth Avenue                            NAPOLI SHKOLNIK PLLC
 New York, NY 10153                          360 Lexington Avenue, 11th Floor
 212-310-8000                                New York, NY 10017
                                             (212) 397-1000
 DIANE P. SULLIVAN                           Attorneys for Plaintiff Hicksville Water
 diane.sullivan@weil.com                     District
 WEIL GOTSHAL & MANGES LLP
 17 Hulfish Street, Suite 201
 Princeton, NJ 08542
 609-986-1120
 Attorneys for Defendant The Procter &
 Gamble Company


cc:   All Counsel of Record (by ECF)
